Citation Nr: 0817257	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-35 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, to include as associated with participation in 
Project SHAD.

2.  Entitlement to service connection for a skin disorder 
(claimed as a rash and fungal infection), to include as 
associated with participation in Project SHAD.

3.  Entitlement to service connection for hypertension, to 
include as associated with participation in Project SHAD.

4.  Entitlement to service connection for a heart disorder, 
to include as associated with participation in Project SHAD.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for an intestinal 
disorder (claimed as abdominal pain), to include as 
associated with participation in Project SHAD.

7.  Entitlement to service connection for loss of teeth for 
VA compensation purposes, to include as associated with 
participation in Project SHAD.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as associated with 
participation in Project SHAD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to March 
1968 in the United States Navy.  He also had a period of 
active duty for training (ACDUTRA) with the Army Reserves 
from June 22, 1957 to December 16, 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  A July 2003 RO rating decision denied a claim of 
service connection for COPD.  In pertinent part, a September 
2005 RO rating decision denied claims of service connection 
for asbestosis, bilateral pes planus, a skin disorder, loss 
of teeth for disability compensation purposes, a heart 
condition, hypertension and an intestinal condition.

The Board notes that, by written statement received in August 
2006, the veteran withdrew from appeal service connection 
claims for left knee and right ankle disabilities.  The RO 
closed out these appeals prior to certification of the case 
to the Board.

In April 2007, the veteran appeared and testified at a Travel 
Board hearing held at the Fort Harrison RO before the 
undersigned Veteran's Law Judge, who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).

At his April 2007 hearing, the veteran submitted additional 
evidence along with a waiver of RO consideration of this 
evidence in the first instance.  The Board will proceed 
accordingly.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is a congenital defect 
that clearly and unmistakably pre-existed his first period of 
active service, and clearly and unmistakably was not 
aggravated by superimposed injury during any period of active 
service; his pes planus is not etiologically related to his 
exposure to Bacillus globigii (BG) in service.

2.  The veteran's current skin disorders, including tinea 
pedis and dermatitis, were first manifested many years after 
service and are not causally related to any event in service, 
to include his BG exposure.

3.  The veteran's hypertension first manifested many years 
after service and is not causally related to any event in 
service, to include his BG exposure.

4.  The veteran's coronary artery disease (CAD) first 
manifested many years after service and there is no competent 
evidence that such disease is causally related to any event 
in service, to include his BG exposure.

5.  The veteran's asbestosis first manifested many years 
after service and is not related to his in-service asbestos 
exposure but, rather, to his 30-year post service occupation 
involving direct asbestos exposure.

6.  The veteran's current intestinal disorder, to include 
diarrhea and diverticulitis, first manifested many years 
after service and is not causally related to any event in 
service, to include his BG exposure.

7.  The veteran's loss of teeth during service is not 
attributable to any dental trauma, or any other process that 
caused the loss of bony substance of the maxilla and/or 
mandible.

8.  The veteran's COPD first manifested many years after 
service and is not related to any event during service, to 
include his BG and asbestos exposure.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 4.9 (2007); 
VHA Directive 2004-016 (April 15, 2004); VAOPGCPREC 82-90 
(July 18, 1990).

2.  A skin disorder (claimed as a rash and fungal infection) 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2007); VHA Directive 2004-016 (April 
15, 2004).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2007); VHA 
Directive 2004-016 (April 15, 2004).

4.  CAD was not incurred in or aggravated by active service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2007); VHA 
Directive 2004-016 (April 15, 2004).

5.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303 (2007); VAOPGCPREC 4-00 (Apr. 
13, 2000).

6.  An intestinal disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2007); VHA Directive 
2004-016 (April 15, 2004).

7.  Loss of teeth for VA compensation purposes was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.6, 
3.159, 3.303, 3.381, 4.150, 17.161 (2007); VHA Directive 
2004-016 (April 15, 2004).

8.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2007); VHA Directive 2004-016 (April 
15, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (CAVC) also held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to provide notice that an initial disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The CAVC has also indicated that certain claims for benefits 
may require a tailored VCAA notice depending on the 
particular case at hand.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that the 
Department of Defense (DoD) has provided VA with declassified 
information concerning the test name, date, location and ship 
involved; the names and service numbers of the participating 
veterans; and identification of the exposure types.  
Information concerning the ships involved is published at 
http://www1.va.gov/shad/ as well as 
www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.  DoD estimates 6,000 veterans were 
involved, and has provided VA with the names of approximately 
5,000 veterans who participated in the tests.  The Veterans 
Benefits Administration (VBA) has contacted those 
individuals.  

There is also no specific statute or regulation pertaining to 
the development of claims involving asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure 
Manual, M21-1MR, IV.ii.1.H.29.  Also, an opinion by VA's 
Office of General Counsel has discussed the development of 
asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

Prior to adjudicating the claims, the Board must determine 
whether these specialized claim development procedures, in 
addition to the general VCAA claims procedures, have been 
followed.  See Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the Court indicated that 
the Board should have specifically referenced the VBA's claim 
development procedures for asbestos claims).

The veteran filed his service connection claim for COPD in 
August 2002.  A pre-adjudicatory RO letter in September 2002 
advised the veteran of the types of evidence or information 
deemed necessary to substantiate his claim as well as the 
relative duties upon himself and VA in developing his claim.  
He was specifically advised to inform the RO, to the best of 
his ability, of the nature and circumstances of his 
participation in Project SHAD.  A post-adjudicatory RO letter 
dated May 2004 provided further notice of the types of 
information and evidence deemed necessary to substantiate his 
claim including specific notice that "IF THE EVIDENCE IS IN 
YOUR POSSESSION, PLEASE SEND IT TO US."  (emphasis 
original).  Additional VCAA notice was provided by letter 
dated December 2004.  In March 2006, the veteran was advised 
of the criteria for establishing an initial disability rating 
and effective date of award should service connection be 
established.

In December 2004, two separate pre-adjudicatory RO letters 
advised the veteran of the evidence and/or information deemed 
necessary to substantiate his service connection claims for a 
heart condition, asbestosis, a dental condition, bacterium 
infections, intestinal problems, abdominal pains, and 
hypertension.  In addition to advising him of the relative 
duties upon himself and VA in developing his claims, he was 
specifically advised to send in any evidence in his 
possession that pertained to his claims.  He was also 
requested to inform the RO of his asbestos exposure history.  
Additional VCAA notice was provided by letter dated November 
2005.  In March 2006, he was advised of the criteria for 
establishing an initial disability rating and effective date 
of award should service connection be established.

In this case, the RO has confirmed the veteran's 
participation in the AUTUMN GOLD Tests during Project SHAD in 
May 1963.  The veteran alleges to also have participated in 
OPERATION EAGER BELLE II while aboard the USS Tioga County in 
February and March 1963.  For both tests, the only biological 
agent utilized was Bacillus globigii (BG) which has been 
stipulated for the record.  See 
http://fhp.osd.mil/shad/pdfs/eagerbell2.  The RO has obtained 
a statement of the veteran's perceived exposure history, and 
provided him specialized VA examinations based upon review of 
the claims folder in order to determine whether he manifests 
chronic residuals related to Project SHAD.  The Board, 
therefore, is satisfied that the RO has complied with the 
current claims procedures related to Project SHAD 
participants.

The Board is also satisfied that the RO has complied with the 
current claims procedures related to asbestos exposure 
claims.  The veteran has submitted for the record detailed 
statements concerning his lifetime history of asbestos 
exposure.  VA has obtained information from the Department of 
the Navy regarding the veteran's probable asbestos exposure 
while performing yeoman duties, has conceded in-service 
asbestos exposure, and obtained medical opinion as necessary 
to decide the claim.  Therefore, VA has satisfied its duty to 
assist the veteran in developing this claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the pre-adjudicatory RO letters substantially 
complied with the VCAA notice requirements.  With respect to 
the COPD claim, the pre-adjudicatory notice did not contain 
language specifically complying with 38 C.F.R. § 3.159(b).  
With respect to all claims, the pre-adjudicatory notices did 
not comply with the Dingess requirements.  These errors were 
cured with readjudication of the claims in a March 2006 
Supplemental Statement of the Case (SSOC) for the COPD claim, 
an August 2006 Statement of the Case (SOC) for all claims 
other than COPD and a February 2007 SSOC for all claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In any event, the record shows that the veteran has been 
actively involved in the development of his claims as 
reflected by the extensive documentation of record.  The 
veteran himself has submitted medical, scientific and other 
literature which he believes establishes an association 
between his current diseases and disabilities and events 
during service.  He has highlighted medical entries, both in 
service and after service, which he believes is highly 
probative evidence supportive of his claim.  He has also 
submitted a medical statement purporting to relate his 
diseases and disabilities to his Project SHAD participation.  
In a written statement received in February 2007, he informed 
VA that he had no additional information to submit in support 
of his claims.  He also prepared an extensive evaluation of 
the evidence where he acknowledges the competence and 
probative value of the evidence of record, to include his 
lack of qualification to speak to issues of medical diagnosis 
and fact.  On this record, the Board finds that the veteran 
has actual knowledge of the evidentiary requirements as 
evidenced by his actions and arguments in this case.  Thus, 
any notice deficiencies in this case have resulted in 
harmless error.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service medical records (SMR's), and rendered a finding of 
unavailability pertaining to Army Reserve records that may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Notably, the veteran does not allege 
that any of his disabilities are related to this 6-month 
period of active duty that preceded his Navy service.  The RO 
has also obtained all available VA and private treatment 
records which the veteran has identified as well as records 
associated with the veteran's award of disability benefits 
with the Social Security Administration.  The veteran has 
submitted extensive argument in support of his claims and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

With the exception of the CAD claim, the veteran was afforded 
several specialized VA medical examinations based upon his 
history of in-service SHAD and asbestos exposures as well as 
the assertions of continuity of symptomatology.  As CAD was 
not shown to have manifested until 30 years following the 
veteran's discharge from service, and the preponderance of 
the evidence is against a finding of in-service manifestation 
with continuity of symptomatology, VA has no duty to obtain 
medical opinion on this claim.  See McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  Determination of 
the existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

The language of 38 U.S.C.A. § 1111 dictates that VA holds the 
burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  VAOPGPREC 3-2003 (July 16, 2003).

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not deemed a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's 
General Counsel has held that a congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military, 
naval, or air service also includes any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The veteran holds current diagnoses of hypertension and 
coronary artery disease that are listed as diseases chronic 
in nature that may be presumptively service connected if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

III.  Project SHAD

The veteran claims residual disability related to his 
participation in Project SHAD.  He served aboard the USS 
Tioga County and claims participation in OPERATION EAGER 
BELLE II from February through March 1963, and OPERATION 
AUTUMN GOLD from May 3 to 31, 1963.  

Project SHAD, an acronym for Shipboard Hazard and Defense, 
was part of a larger effort called Project 112 which was a 
comprehensive program initiated in 1962, by the Department of 
Defense (DoD) to protect and defend against potential 
chemical and biological warfare threats.  See 
http://www1.va.gov/shad/.  Project 112 tests involved tests 
conducted on land rather than aboard ships.  Project SHAD 
involved service members from the Navy and Army and may have 
involved a small number of personnel from the Marine 
Corps and Air Force.  Service members were not test subjects, 
but rather were involved in conducting the tests.  Animals 
were used in some, but not most, tests.   DoD continues to 
release declassified reports about sea- and land-based tests 
of chemical and biological materials known collectively as 
"Project 112."   VA is coordinating with DoD to obtain 
information as to the nature and availability of the tests, 
who participated, the duration and the agents used.

The veteran is a confirmed participant in Operation AUTUMN 
GOLD.  A Fact Sheet for AUTUMN GOLD, published by the 
Assistant Secretary of Defense (Health Affairs), indicates 
that the test was designed to estimate the magnitude and 
persistence of simulant biological aerosols retained after 
conducting air wash and hose down procedures.  AUTUMN GOLD 
was conducted in three phases, consisting of three trials 
each or nine trials total.  In each trial, two A-4B aircraft 
disseminated tracer BG (now known as bacillus subtilis var. 
niger) along a release line.  The USS Tioga County was one of 
the target ships involved in trials held on May 3, 6, 9, 13, 
16, 20, 23, 27 and 31, 1963.  BG is a close relative of 
Bacillus subtilis, a bacterial species used as a stimulant 
and considered harmless to healthy individuals.  BG and 
similar Bacillus species are common in the environment, and 
are uncommon causes of disease.  They have been associated 
with acute infections of the ear, meninges (brain lining), 
urinary tract, lung, heart valve, bloodstream, and other body 
sites, but always or nearly always in individuals whose 
health has already been compromised.  Long-term or late-
developing health effects would be very unlikely (except 
perhaps as a complication of the acute infection).

The veteran is not a confirmed participant in OPERATION EAGER 
BELLE II.  EAGER BELLE II involved the same type of BG 
exposure as AUTUMN GOLD which has been stipulated for the 
record.  See http://fhp.osd.mil/shad/pdfs/eagerbell2.pdf.

IV.  Asbestos exposure

Asbestos is a fibrous form of silicate mineral of varied 
chemical composition and physical configuration, derived from 
serpentine and amphibole ore bodies.  Common materials that 
may contain asbestos include: steam pipes for heating units 
and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Due to 
concerns about the safety of asbestos, the use of materials 
containing asbestos has declined in the United States since 
the 1970s.  M21-1MR, IV.ii.2.C.9.a.

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis; tumors; pleural effusions and fibrosis; pleural 
plaques; mesotheliomas of pleura and peritoneum; and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system, except the prostate.  The 
biological actions of the various fibers differ in some 
respects, in that chrysotile products have their initial 
effects on the small airways of the lung, cause asbestosis 
more slowly, and result in lung cancer more often.  
Crocidolite and amosite have more initial effects on the 
small blood vessels of the lung, alveolar walls, and pleura, 
and result more often in mesothelioma.  M21-1MR, 
IV.ii.2.C.9.b.  

Current smokers who have been exposed to asbestos exposure 
face an increased risk of developing bronchial cancer.  M21-
1MR, IV.ii.2.C.9.c.  The latent period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1MR, IV.ii.2.C.9.d.

A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea on exertion, 
end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale that can be 
demonstrated by instrumental methods.  M21-1MR, 
IV.ii.2.C.9.e. 

Some of the major occupations involving exposure to asbestos 
include mining; milling; work in shipyards; insulation work; 
demolition of old buildings; carpentry and construction; 
manufacture and servicing of friction products, such as 
clutch facings and brake linings; and manufacture and 
installation of products, such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Exposure to any simple type of asbestos 
is unusual except in mines and mills where the raw materials 
are produced.  M21-1MR, IV.ii.2.C.9.f.

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  During 
World War II (WWII), several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to chrysotile 
products as well as amosite and crocidolite since these 
varieties were used extensively in military ship 
construction.  Many of these people have only recently come 
to medical attention because of the potentially long latent 
period between first exposure and development of disease.  
M21-1MR, IV.ii.2.C.9.g.

The veteran's statements of record, particularly one received 
in February 2007, claims in-service asbestos exposure from 
January 1959 to December 1962 aboard the USS Bexar (APA-237); 
the U.S. Naval Shipyard in San Diego, California, from 
January 1959 to December 1964; Portland Naval Shipyard in 
1961; the USS Sumner County (LST-1148) from January 1962 to 
December 1962; the USS Tioga County (LST-1158) from November 
1962 to December 1964; Puget Sound Naval Yard from January 
1964 to December 1966; and Norfolk Naval Yard from January 
1966 to December 1968; Long Beach Naval Shipyard in 1962; and 
the USS Liddle and Beverly W. Reid in 1966 and 1967.

The veteran's post-service asbestos exposure as a pipe fitter 
since service includes Public Service Comm. of Colorado from 
January 1968 to December 1968; Rocky Mountain Arsenal from 
January 1968 to December 1969; Public Service Comm. of 
Colorado from January 1969 to December 1970; Rocky Mountain 
Arsenal from January 1970 to December 1971; Conoco Oil 
Refinery from January 1970 to December 1981; Henderson 
Uranium Mine from January 1971 to December 1971; Public 
Service Comm. of Colorado from January 1972 to December 1973; 
and Lowery Air Force Base/Missile Site from January 1973 to 
December 1974.  He has described working with asbestos 
gaskets at the Cherokee Power Plant, removing asbestos 
materials at a VA Hospital and Stapleton Airport, and working 
in other power plants.  (See July 1995 private examination by 
D.T.T., M.D.)

The veteran served in the U.S. Navy from August 1959 to March 
1968.  He had a military occupational specialty (MOS) as a 
yeoman.  A May 2002 VBA memorandum reports that information 
provided by the Department of the Navy indicates that the 
veteran's MOS would have posed a minimal risk of asbestos 
exposure.



V.  Factual Summary

The veteran had a period of ACDUTRA with the Army Reserves 
from June 22, 1957 to December 16, 1957.  His SMRs are 
damaged, and some may have been destroyed, due to a fire at 
the NPRC in 1973.  The legible portions of his records 
include an enlistment examination which noted pre-existing 
left cryptorchidism (undescended testicle with compensating 
hypertrophy of right) and scars.  He was missing teeth # 4 
and 13, and had non-disabling dental caries of teeth # 3, 14, 
15, 19 30 and 31.  He was treated for acute pharyngitis on 
one occasion.  His separation examination found no chronic 
acquired disorders.

As indicated above, the veteran served on active duty with 
the United States Navy from August 1959 to March 1968.  His 
July 1959 enlistment examination noted congenital absence of 
his left testicle as well as scars of the right upper arm and 
left ankle.  No other pertinent abnormalities were noted.  A 
chest x-ray examination was negative.  He was deemed dentally 
qualified, although he was not examined by a dental officer.

An August 1959 initial dental evaluation showed that the 
veteran was missing teeth # 3, 13, 14, 15, 18, 19, 30 and 31.  
Over the course of this period of active service, he had 
teeth # 1, 2, 4-12, 16, 20 and 24 extracted.  There are, 
however, some discrepancies with respect to the status of 
teeth # 61/2, 19, 30 and 31.  No history of dental trauma was 
noted.

In November 1959, the veteran underwent a consultation for a 
three-month history of tenderness and sharp pain when 
lifting.  He elected to undergo a left orchiectomy.

In January 1960, the veteran underwent a psychiatric 
consultation due to symptoms of anxiety with excessive 
sweating, sleeplessness and tremulousness.  The examiner 
recommended a change in his military occupational specialty 
and immediate scheduling for his orchiopexy.  A left 
orchiectomy was performed later that month.

In July 1961, the veteran reported a two-year history of 
swelling attacks in the intergluteal area.  Examination 
demonstrated a pilonidal cyst which was excised the next 
month.  An April 1962 reenlistment examination disclosed no 
chronic acquired disorders.

In December 1962, the veteran underwent a consultation aboard 
the USS Tioga County due to complaint of nervousness and 
difficulty with urinary control.  He was treated for 
epididymitis.  As indicated above, the USS Tioga County was 
involved in OPERATION EAGER BELLE II in February and March 
1963.

On March 3, 1963, the veteran underwent a physical 
examination at the US Naval Hospital in Bremerton, 
Washington, for purposes of qualifying for submarine school.  
At that time, he denied a history of symptoms such as 
shortness of breath, pain or pressure in chest, chronic 
cough, high or low blood pressure, stomach or intestinal 
trouble and foot trouble.  During a psychiatric evaluation, 
he denied nervousness or emotional problems, and examination 
indicated he was qualified for submarine school.  No 
pertinent abnormalities were found.

A March 25, 1963 psychiatric evaluation at the U.S. Naval 
Station in San Diego, California, cleared the veteran for 
submarine training.

The USS Tioga County was one of the target ships involved in 
trials held on May 3, 6, 9, 13, 16, 20, 23, 27 and 31, 1963.

In September 1963, the veteran underwent a podiatry 
consultation due to constant pain involving the right ankle 
and radiating up the lower leg.  He was diagnosed with 
bilateral pes planus.  His recommended treatment included 
sodium salicylate, ace bandage wraps and contrast baths.  
Otherwise, it was indicated there was no other treatment 
available.

The veteran was treated for a sore throat in June 1964.  In 
September 1964, his complaint of a body rash was assessed as 
bug bites.  He was treated for an episode of right epididymo-
orchitis from August through September 1965.  He was 
prescribed a pod protector for a painful left foot in 
November 1965.

On March 3, 1966, the veteran underwent physical examination 
for submarine school.  At that time, he denied a history of 
dizziness or fainting spells, chronic or frequent colds, 
severe tooth or gum trouble, sinusitis, hay fever, asthma, 
shortness of breath, pain or pressure in chest, chronic 
cough, palpitation or pounding heart, high or low blood 
pressure, frequent indigestion, stomach, liver or intestinal 
trouble, and foot trouble.  In pertinent part, his physical 
examination was unremarkable.  He denied nervous or emotional 
problems during a psychiatric evaluation.  He was deemed 
qualified for submarine service.  Later that month, he was 
treated for an upper respiratory infection (URI).  He also 
entered submarine school.

In September 1966, the veteran was seen with complaint of 
abdominal pain of three-days duration.  He was treated for 
prostatitis.  An October 1966 submarine school examination 
indicated a diagnosis of claustrophobia.  No other pertinent 
abnormalities were noted.  In March 1967, the veteran was 
treated for an episode of bronchitis.  An April 1967 re-
enlistment examination found no changes in his physical 
status.  In July 1967, the veteran's symptoms of right ear 
pain with sore throat were diagnosed as slight otitis media.

From August to October 1967, the veteran was hospitalized to 
investigate diarrhea of undetermined cause.  He reported a 
one-year history of intermittent dizzy episodes, increasing 
fatigue, heat intolerance, chest pain, shortness of breath 
and dyspnea on exertion.  He further reported a history of 
"blackout" spells with rapid heart beating all of his life.  
He admitted to getting nervous on elevators manifested by 
hyperventilation and diaphoresis.  He had been in his usual 
state of health until the onset of diarrhea six months 
previous.  His wife had similar diarrhea symptoms which had 
been attributed to nerves.  An extensive evaluation, 
including upper and lower gastrointestinal (GI) series 
examinations, electrocardiogram, and chest x-ray, indicated 
normal results.  He had instances of diastolic readings 
exceeding 90 during August, but diastolic readings 
predominantly less than 90 in September.  A gastroenterology 
consultation indicated borderline steatorrhea with multiple 
giardia cysts in the stool.  A gastroenterologist and ward 
officers felt that the etiology of the veteran's diarrhea 
could not be fully attributed to giardiasis and could be 
partially due to a functional component.  During his 
hospitalization, he was noted to be consistently nervous 
having one occasion of hyperventilation.  He was given a 
discharge diagnosis of giardiasis.

Also in October 1967, the veteran was diagnosed as having a 
moderate/severe phobic reaction (claustrophobia).  He 
reported a 4-year history of having to sleep with windows 
open, sleeping on ship decks, and having nervous symptoms of 
hyperventilation and diaphoresis when on elevators.  He was 
noted to have a pre-service history of phobias involving 
large crowds and deep water.  He was being treated with 
Librium.

In November 1967, the veteran was hospitalized to further 
investigate his symptoms of diffuse anxiety, sweating palms 
and feelings of panic when below ship deck.  It was noted 
that his claustrophobia symptoms first presented while 
serving aboard the USS Tioga County.  He had sea duty aboard 
the USS Tioga County for about 11/2 years during which time he 
had arranged with other men to take his night duty to avoid 
sleeping on the ship.  This was followed by two years of 
onshore duty before applying to submarine school wherein he 
dropped out after two weeks due to claustrophobia.  His 
present symptomatology included experiencing sweating of his 
palms, hyperventilation syndrome, dizziness and, sometimes, 
passing out when confined for more than 45 minutes.  His 
early determinates of his present symptomatology included an 
extreme fear of water and being underwater since a near 
drowning incident in childhood.  The veteran was diagnosed 
with chronic phobic reaction (claustrophobia) manifested, in 
part, by transient phobic episodes in childhood.  

A January 1968 Physical Evaluation Board (PEB) proceeding 
found the veteran physically disqualified for further service 
due to phobic reaction (claustrophobia).

In pertinent part, the veteran's post-service medical records 
first reflect an October 1975 evaluation following a work-
related skull fracture.  He stated that, prior to the injury, 
he had been in "good, general health."  He smoked 1/2 pack of 
cigarettes per day.  Examination was significant for a blood 
pressure reading of 150/100.  He was diagnosed with post-
traumatic encephalopathy manifested by cortical dysfunction 
and temporalis pain.  His medications include Tofranil, 
Norgesic, Mellaril, Empirin and Bellergal Spacetabs.  No 
diagnosis of hypertension or CAD was provided.

The veteran's private medical records next show that, in 
September 1980, he was evaluated for acute onset of severe 
substernal pain radiating to the right arm and back.  He had 
had a similar episode 6-months previously.  His initial 
hypertensive presentation declined progressively to almost 
normotensive levels upon discharge.  An extensive evaluation, 
which included electrocardiogram, echocardiogram, chest x-
ray, lung scan, cholecystogram and upper GI's, indicated no 
underlying disease.  He was assessed as having pleuradynia 
type of pain in the chest.

On VA examination in August 1988, the veteran reported a 
history of various emergency room visitations for 
hypertension, nerves and inability to cope since "1968."  A 
psychiatric examination indicated a diagnosis of simple 
phobia.  A physical examination was not conducted.

The veteran was first diagnosed with asbestosis by Dr. 
R.B.L., in March 1990.  This diagnosis was based upon chest 
x-ray examination results that were interpreted as showing 
bilateral pleural thickening consistent with asbestos-related 
disease.

Private pulmonary consultations performed in 1994 and 1995, 
conducted for purposes of civil litigation, noted that the 
veteran had a "several year" history of shortness of breath 
on exertion.  He reported a history of cigarette smoking 
since age 25 ranging from 15 cigarettes to one pack per day.  
On a health examination history, he endorsed a history of 
pneumonia, shortness of breath, high blood pressure, leg 
pains/cramps, prostate trouble, arthritis, broken bones and 
weight gain.  He denied any other disorders, to include 
recurrent cough, coughing blood, bronchitis, pleurisy, chest 
pain, irregular heart beat, heart trouble, fainting spells, 
frequent indigestion, stomach pain or ulcer, abnormal bowel 
movements, asthma, eczema, hives, anemia, and skin trouble.  
His examination was significant for an elevated blood 
pressure reading of 172/112.  A chest x-ray examination was 
interpreted as showing increased nodular interstitial lung 
markings with noncalcified pleural plaque bilaterally.  His 
pulmonary function tests (PFT) were essentially normal.  On 
the basis of examination, the veteran was felt to have 
asbestosis, although there was concern of possible cardiac 
disease which needed to be investigated.

A May 1997 consultation at St. Joseph Hospital noted the 
veteran's 35-year history of smoking 1 pack per day of 
cigarettes, quitting 2-3 years previously.  He had 
significant exposure to asbestos as a pipe fitter.  He had a 
5-year history of hypertension.  The examiner indicated that 
the patient self-reported significant pulmonary dysfunction 
related to asbestos and cigarette exposures in the past.

A May 1997 pulmonary consultation at Kaiser Permanente 
Franklin included the veteran's report of shortness of breath 
"for several years."  He gave a history of smoking 15 
cigarettes per day quitting in 1995.  He had a post-service 
occupation as a pipe fitter with exposure to asbestos 
materials.  His asbestos exposure included working with 
asbestos gaskets at Cherokee Power Plant, removing asbestos 
materials at a VA Hospital, removing and replacing asbestos 
at Stapleton Airport, and working at Valmont Power Plant and 
the Platteville nuclear power plant.  The examiner, upon 
review of a chest x-ray, did not see any evidence of 
interstitial disease or asbestos pleural plaques with 
clarity.  However, the veteran's PFTs were suggestive of 
asbestosis.  A high-resolution CT scan of the chest showed a 
near normal study, but there were minor areas of focal 
pleural thickening consistent with asbestos exposure.

A May 1997 medical report for the Department of Colorado 
Worker's Compensation Section included an assessment that 
asbestosis was a strong component of the veteran's pulmonary 
disorder. 

The veteran's private clinical records show his treatment for 
tinea pedis in October 1997.  He reported of a long-history 
of fungal infections.  

The veteran's private clinical records in 1998 recorded a 
history of the veteran being hypertensive for many years.  In 
May 1998, the veteran suffered a myocardial infarction, and 
was diagnosed with coronary artery disease/atherosclerotic 
heart disease following a heart catheterization.  Coronary 
artery disease risk factors at that time were noted as a 
former smoking history and being hypertensive for many years.  
In October 1998, he was found to have iron deficiency anemia 
consistent with GI blood loss.  He was noted to have a 
history of chronic gastritis.

The veteran's private clinical records in April 1999 show his 
treatment for a non-descript rash.

An April 2000 consultation at St. John's Hospital, to 
evaluate a 6-8 month history of right lower quadrant and 
groin pain, noted barium enema results of diverticulosis.

In 2002, the veteran's private clinical records show 
treatment for warts and skin tags.  An abdominal aneurysm was 
also discovered.

On VA examination in April 2003, the veteran described 
cleanup duties following the AUTUMN GOLD tests wherein he saw 
residual powder from the sprayed materials.  He was in his 
usual state of health prior to and during the AUTUMN GOLD 
tests, but had the onset of breathing problems in 
approximately November 1963.  He was taken off ship for 24 
hours before he was returned.  He had his second episode of 
breathing problems in 1964 at which point he was reassigned.  
He felt that his toxic chemical exposure damaged his lungs 
and caused him to develop COPD.  He also reported in-service 
asbestos exposure performing construction work aboard ships.  
He had tooth and gum problems with a history of teeth being 
pulled in service due to infections such as pyorrhea.  He 
denied gastrointestinal problems.  He reported left-sided 
spasms, left temporal numbness and cognitive deficits 
following a head injury in 1971.  He started smoking at the 
age of 19 averaging 1 to 11/2 packs per day.  He quit smoking 
in 1973, but resumed from 1981 to 1993.  He currently resided 
in Libby, Montana.  He had worked as a pipe-fitter since 
leaving service, and may have had some exposures to toxic 
chemicals as well as asbestos.  He denied a history of skin 
problems other than surgical scars.  

The veteran's physical examination was significant for 
hanging tags in both axilla areas, fungal thickening of his 
great toenails and calluses on his great toes.  He only had 4 
lower teeth in poor repair, a broken bridge that he did not 
wear anymore, and an upper plate that he used.  The examiner 
offered the following diagnoses and opinion:

FINAL DIAGNOSES:
1)	Chronic obstructive pulmonary disease with 
chest x-ray showing normal chest, but pulmonary 
function test (PFT) showing some minimal 
obstructive lung defect and mild restrictive lung 
defect and moderate decrease in diffusing capacity.
2)	Hypertension.
3)	Arteriosclerotic heart disease with history of 
myocardial infection in May 1998 and October 1998 
with angioplasty and stenting done in 1999.

ADDENDUM:

The original exam was done on April 21, 2003, and 
this is an addendum to clarify the etiology of COPD 
for the non-clinical regional office staff.

The etiology could be several of the items 
indicated on the original report, including the 
SHAD contamination, possible asbestos exposure 
during the pipe fitting work that he did, and he 
has a history of tobacco smoking for 30 plus years.  
He also lives in Libby, Montana which is a risk 
factor for asbestosis.  The etiology of his COPD is 
more likely related to the cigarette smoking than 
the other two.  The SHAD exposure would have 
probably shown some marked change and the 
asbestosis would have shown some infiltration or 
fibrotic-type scarring which is not present.  The 
most likely cause of COPD is his smoking history.

A December 2003 dermatology consultation noted an 11-year 
history of fungus of the feet and behind the left ear.  A 
dermatology consultation the next month noted a history of 
Lamisil treatment 5-years previous, and assessments of foot 
dermatitis of unclear etiology as well as irritant 
dermatitis.

A May 2004 medical entry from Dr. R.W.T., of Longmont United 
Hospital, noted in the "PAST HISTORY" portion of the 
veteran's examination that he had toxic exposure in the 
1950's "giving him some lung problems."  This notation was 
later revised to read 1960.  A dermatology consultation that 
same month showed seborrheic dermatitis versus other 
dermatitis involving the left scalp.

A November 2004 private treatment record noted the veteran's 
report of being exposed to chemical and biological agents 
which he related to current problems involving a skin 
disorder on his head, feet and back, prostate problems and 
abdominal pain.  The examiner provided the following 
assessment: "Patient with hypercholesterolemia and 
hypertension and problems related to his SHAD exposure."

The veteran's private clinical records show that, in May 
2005, he was diagnosed with a staph infection of the skin of 
the head.

VA clinical records include a July 2005 impression of COPD 
related to smoking and asbestos exposure as a pipe fitter.  
His chronic lower abdominal pain was related to chronic 
prostatitis and a flare of epididymitis.  Physical 
examination at that time also disclosed tinea pedis.

A January 2007 private podiatry consultation indicated a 
diagnosis of severe pes planus, worse on the right.  It was 
noted that the veteran had a prior history of unsuccessful 
arch support treatment in the Navy.

In December 2006 and January and February 2007, the veteran 
underwent an extensive VA compensation and pension 
examination based upon review of the claims folder.  He 
alleged being diagnosed with hypertension in service, and 
that his symptoms of shortness of breath in service were a 
manifestation of a cardiac and/or pulmonary disorder, rather 
than the hyperventilation diagnosed at that time.  His 
current medical problems included coronary atherosclerosis, 
COPD, hypertension, epididymitis, prostatitis, chronic 
bladder inflammation, asbestosis, left orchiectomy, 
testosterone deficiency, and abdominal aneurysm without 
mention of rupture.  

With respect to asbestosis and COPD, the examiner found no 
evidence of a physiologic-based respiratory condition during 
active-duty.  The veteran did show symptoms of 
hyperventilation clearly related to an anxiety disorder, and 
the examiner found no evidence of a misdiagnosis.  The 
examiner clearly reviewed the veteran's in-service and post-
service asbestos exposure history, commenting that his in-
service asbestos exposure was minimal while his 30-year 
civilian occupation as a pipe fitter involved direct asbestos 
exposure.  It was further noted that the biologics and 
chemicals used in the AUTUMN GOLD tests contained BG, but not 
asbestos.  The examiner opined that the veteran's COPD had 
its initial onset after service and was most likely due to a 
25 to 28 year smoking history and not secondary to reported 
BG exposure or a misdiagnosis in service.  His asbestosis was 
deemed due to asbestos exposure as a pipe fitter for 30 
years, which involved direct contact/exposure with asbestos, 
and was not due to, caused by or aggravated by any active 
duty time.

With regard to the skin disorder, the veteran claimed having 
a recurrent bacterial infection since service.  He described 
the lesions as yellow pus filled boils on his scalp, face and 
neck, occurring mainly in the scalp and neck.  The examiner 
found one instance of in-service treatment for a rash due to 
bug bites and the first documented evidence of his current 
condition many years after service.  The examiner stated 
that, if the veteran was infected by biologicals during the 
SHAD experiments, he would have had symptoms at the time.  
The examiner opined that the veteran's current skin condition 
was not due to, caused by, or aggravated by any event 
occurring in service.

With respect to the pes planus, the veteran reported no 
history of injury to either foot.  The examiner found that 
the veteran's flat feet were clearly and unmistakably a 
congenital defect that existed prior to service, and were 
clearly and unmistakably not aggravated beyond the normal 
progression by, or during, active duty as a result of any 
military activity or event, including chemical or biological 
exposure such as BG.

With respect to hypertension, the veteran claimed that the 
onset occurred in 1965 and he was medically treated at the 
time.  He was unable, however, to recall the name of the 
medication prescribed.  The examiner's review of the medical 
records showed no diagnosis or treatment for hypertension 
while on active duty.  He had one elevated blood pressure 
(BP) reading during active duty which did not constitute a 
diagnosis of hypertension.  There was no evidence of 
treatment for hypertension until 1993.  The examiner was 
unable to locate any literature that would support a claim 
that hypertension may be secondary to chemical or biological 
exposure.  As such, the examiner concluded that the veteran's 
hypertension first manifested many years after service was 
not secondary to active duty or to any chemical or biological 
exposure during active duty, including BG.

With respect to the claim involving an intestinal disorder, 
the veteran claimed the onset of chronic diarrhea in 1963 
occurring twice a week with two to three episodes of loose 
stool on those days.  He had associated abdominal cramping.  
The examiner's review of the veteran's claims folder 
disclosed his in-service treatment for giardiasis, and an 
unidentified functional condition eventually diagnosed as 
anxiety.  His recent colonoscopy showed a diagnosis of 
diverticulosis which was not evidenced in the service medical 
records (SMRs) even though he was evaluated by a 
gastroenterologist with UGI, lower GI and proctoscopy.  There 
was no evidence of a bowel condition until 2000.  The 
examiner indicated that the veteran's current episodes of 
diarrhea were not due to his episode of giardiasis in 
service, and that his current bowel disorder was not due to, 
caused by, or aggravated by the reported exposure to chemical 
and biologic agents in service.  It was noted that Giardia 
lamblia (also known as G. duodenalis or G. intestinalis) is a 
flagellated protozoan parasite that is one of the two most 
common gastrointestinal parasites in the United States.  G. 
lamblia caused both epidemic and sporadic disease and is an 
important etiology of water-borne and food-borne diarrhea.  
BG, on the other hand, is not a protozoan parasite.

On a separate dental examination, the veteran recalled having 
lost 4-6 teeth prior to entering service, but having 
contracted a bacterial gum infection in service that caused 
his gums to "pull back from the bone."  As a result, except 
for 4 lower teeth, all of his teeth were removed during 
service.  Physical and dental panoramic x-ray examination 
revealed no bone loss of the substance of the body of the 
maxilla or mandible.  The dentist concluded that the 
veteran's loss of teeth could not be attributed to any injury 
or process that caused the loss of bony substance of the 
maxilla, mandible, or other compensable reason.

Additional evidence of record includes the veteran's 
extensive arguments and testimony in support of his claims.  
He avers that he received in service treatment for severe 
chest pain, shortness of breath and dyspnea on exertion that 
was attributable to COPD and a cardiac disorder rather than 
the hyperventilation diagnosed in service.  He asserts that 
VA has lost his records which would show multiple occasions 
of receiving oxygen treatment and cardiac monitoring.  He 
argues that his Project SHAD participation resulted in 
multiple symptoms due to bacterium, protozoan and fungal 
infections.  He asserts that he was exposed to additional 
agents of Venezuelian Equine Encephalitis (VEE) and Q fever.  
On one occasion, he alleged that his COPD was first 
manifested while stationed aboard the USS Beverly W. Reid in 
August 1967.  

The veteran describes immediately suffering from fungal 
infections involving his scalp, soles and toes after his 
Project SHAD participation.  He reports being prescribed 
various salves and bacterial shampoos.  He denies that his 
teeth were extracted due to pyorrhea, but recalls being told 
by a military physician that he had an uncommon condition of 
his teeth not being connected to bone.

The veteran has cited to multiple SMR entries in an effort to 
support his contentions.  For example, he cites to a March 3, 
1966, urinalysis reports of "'MICROSCOPIC" - "MUCH 
AMORPHUS" as indicative of an inactive genetic mutation 
caused by Project SHAD exposure.  He cites an August 18, 
1967, clinical record referring to chest pains as the 
manifestation of heart disease in service.  He refers to a 
September 18, 1964 record referring to "RASH ON BODY" as 
the manifestation of a chronic skin disorder, and describes 
having been treated for huge scalp sores aboard the USS Tioga 
County.  He claims that a somewhat illegible August 21, 1967, 
SMR entry establishes a diagnosis of hypertension.

The veteran has provided entirely inconsistent statements 
regarding his smoking history.  In refuting statements 
contained in his medical records, he provided a statement 
conceding an approximate 20-year history of smoking 
cigarettes, but stated that it was impossible that he smoked 
1 to 11/2 packs of cigarettes per day.  His testimony 
essentially avers that he never had smoked "that much."  

In any event, the veteran does not believe that his cigarette 
smoking has contributed to his COPD.  In support of his 
claim, he has submitted some literature regarding the risks 
and effects of cigarette smoking.  He indicates that such 
materials indicate that the lungs recuperate fully after 
quitting smoking.  He also indicates that his living in 
Libby, Montana, should not be considered a risk factor of his 
asbestos and COPD as such diseases manifested many years 
before living in Montana.

In written statements of record, either pertaining to civil 
litigation or this appeal before the Board, the veteran 
reported a significant post-service asbestos exposure history 
while working as a pipe fitter.  In his April 2007 testimony, 
the veteran claimed that his post-service occupational 
history involved working in a meat market, mowing grass, and 
"typical teenage jobs."  For purposes of this decision, the 
Board will presume that the veteran was mistakenly referring 
to his pre-service occupational history.

The veteran's spouse believes that all of his maladies stem 
from a toxic exposure during Project SHAD which infected his 
lungs, urinary tract, and mouth.  She believed the tests 
utilized highly carcinogenic tracers.

An article entitled "Bacillus Subtilis, Grim Reaper 
Awaiting," indicates that BG is a biological agent that 
resembles or "simulates" anthrax and is utilized by DoD in 
its Biological Detection System (BIDS) unit.  The DoD 
reported that BG was a safe and virtually harmless bacteria, 
but that government releases stated that BG should not be 
used around immuno-compromised people, the very young or very 
old.  Citing to an article entitled "The Eleventh Plague," 
a physician asserted that medical literature documented that 
BG could cause disease in people with immune deficiencies, 
wounds following trauma, in surgery, or from prosthetic 
materials.  There were reports of a 200% to 600% increase in 
URI's, and there were anecdotal reports of increases in 
stillborn births, animal abortions and increased morbidity, 
especially in URI and pneumonia.

A medical article entitled "Diagnostic Evaluation of 
Dyspnea" indicates that the symptom could be attributable to 
cardiac or pulmonary disease.

A newspaper article entitled "The Smithsonian Secret; Why an 
innocent bird study went straight to biological warfare 
experts at Fort Detrick" indicated that the Smithsonian 
Institution assisted the DoD in providing biological surveys 
of migrating birds who were involved in biological warfare 
testing.

Statements on an internet site from a medical corpsman aboard 
the USS Power, which had been sprayed nine times, indicated 
that there was an upsurge of URI's, colds and sore throats, 
and that he himself had been hospitalized from pneumonia and 
chronic respiratory illnesses.  This corpsman had a seed of 
doubt as to whether a range of health conditions, such as 
chronic pneumonia, sterility, skin rashes, allergies and 
kidney problems, were related to the Project SHAD tests.

An article contained from a website named www.jasonleigh.org 
reports that a VA study completed in 2001, but never released 
to the public, concluded that Project SHAD participants may 
be at an increased risk for cerebrovascular and respiratory 
diseases, to include a three-fold risk of dying from such 
diseases.  An unnamed source indicated that the tests used 
agents and decontaminants such as BG, Coxiella burnetti, 
Pastuerella tularensis, Zinc Cadmium Sulfide, Beta-
propriolactone, Sarin, VX, Escherichia Coli (EC), Serratia 
Marcescens (SM), Sodium Hydroxide, Peracetic acid, Potassium 
hydroxide, Sodium hypochlorite, "tracer amounts" of 
radioactivity and asbestos, and Methylacetoacetate.

An article entitled "Asbestos-Related Illnesses" indicates 
that signs and symptoms of asbestos include shortness of 
breath, persistent and productive cough, chest tightness, 
chest pain, loss of appetite, and a dry cracking sound in the 
lungs while inhaling.  The article notes that infrequent or 
short duration exposures to asbestos will not likely 
significantly increase the risk of health effects, especially 
if common-sense precautions were undertaken.  An asbestos 
mortality chart shows increased mortality rates for the areas 
that include the Long Beach, San Diego, Portland and Norfolk 
shipyards.

An article entitled "Recognizing Signs and Symptoms of 
COPD" indicates that the early signs of COPD include marked 
shortness of breath with exertion, a cough that won't go 
away, or frequent respiratory infections.  Early warning 
signs included changes in sputum consistency, color or 
production, increased shortness of breath, cough and/or 
wheezing, general feeling of ill health, ankle swelling, 
forgetfulness, confusion, slurred speech and sleepiness, 
sleep difficulty including use of additional pillows or 
sleeping in chairs, unexplained weight change, increased 
feelings of fatigue or persistent lack of energy, and 
increased morning headaches, dizzy spells and restlessness.

An article from the San Diego Union-Tribune reports that San 
Diego and Los Angeles Counties had some of the largest number 
of asbestos-related deaths in the country.  Analysts for an 
environmental group primarily blamed old Navy ships which 
used large amounts of asbestos, primarily for insulation.  A 
1986 study by the San Diego County Hazardous Waste Management 
Plan found that the Southwest Marine shipyard, which 
maintained and repaired Navy ships, was contaminated by oily 
water, oil, and asbestos.

VI.  Analysis

At the outset, the Board notes that there is no dispute that 
the veteran was exposed to asbestos during his Naval career.  
He was also exposed to BG as a result of his participation in 
Project SHAD, as reported by DoD.  There is no evidentiary 
support for his claims that his participation in Operations 
EAGLE BELLE II and AUTUMN GOLD involved any other toxic 
exposures, although the agents cited in the internet 
materials may have been involved in some of the other 
operations involving the overall Project 112/SHAD testing.  

The Board also observes the veteran's allegations that SMR's 
are missing that would support his claims of the 
manifestation, and subsequent continuity of symptoms, of his 
disabilities and diseases during his Naval service.  A review 
of the veteran's SMRs for his Naval service do not suggest 
any missing SMRs and, overall, they appear complete.  The 
Board finds no information of record, other than the 
veteran's allegations, to suggest incomplete SMRs for the 
veteran's Naval service.  As held below, the veteran's 
overall allegations of in-service symptoms and continuity of 
symptomatology are not credible.

The Board further notes that service connection for phobic 
reaction (claustrophobia), which includes hyperventilation 
symptoms, has been in effect since the veteran's discharge 
from service.  Additionally, the veteran has been awarded 
service connection for chronic prostatitis with right 
epididymo-orchitis which has involved abdominal pain.

A.  Bilateral pes planus

The veteran's feet were described as normal on his enlistment 
examinations for his period of active service with the Army 
Reserves in June 1957 and the US Navy in July 1959.  Thus, 
the presumption of soundness attaches to this claim.  
38 U.S.C.A. § 1111.  See also Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).

The competent medical evidence, in the form of a February 
2007 VA examination report based upon review of the claims 
folder, indicates that the veteran's pes planus is a 
congenital defect that clearly and unmistakably existed prior 
to service.  The Board finds no competent medical opinion to 
the contrary.  Thus, the Board finds that the veteran's 
congenital defect of pes planus clearly and unmistakably pre-
existed both periods of service.

The veteran does not claim, and the evidence does not show, 
that the veteran had any difficulty with his feet during his 
6-month period of active service with the Army Reserves.  As 
there is no lay or medical evidence of increased 
symptomatology for this time period, the Board finds that the 
evidence clearly and unmistakably shows that the veteran's 
pes planus was not aggravated during his period of service in 
the Army Reserves.

The record reflects the veteran was first diagnosed with 
bilateral pes planus in September 1963 manifested by constant 
pain involving the right ankle which radiated up the lower 
leg.  In November 1965, he was prescribed a pod protector for 
left foot pain.  There is no further treatment for foot pain 
for his remaining 2+ years of active service.  There is, 
however, the veteran's denial of foot trouble during a March 
1966 physical examination.  That examination, as well as an 
April 1967 physical examination, reported normal clinical 
evaluations of the feet.  Thereafter, there is no documented 
abnormality of the feet until a VA examination in 2003 
described great toe callous formation.  The lapse in time 
between service and the first instance of any post-service 
documentation of the disorder is a factor weighing against 
this claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

More importantly, VA compensation and pension examination in 
February 2007 provided opinion that the veteran's pre-
existing bilateral pes planus was not clearly and 
unmistakably aggravated beyond the normal progression of the 
defect during his period of active service.  The examiner 
ruled out the veteran's BG exposure as a possible etiological 
factor as well as the possibility of a superimposed injury.  
This opinion is highly probative evidence against the claim 
as it was based upon review of the entire claims folder, to 
include SMRs and the veteran's lay statements.  There is no 
competent medical opinion of record suggesting that the 
veteran's pes planus was acquired in service or that a pre-
existing pes planus defect increased in severity in service 
due to superimposed injury.

The veteran is deemed competent to describe his bilateral 
foot symptoms, as well as the physical observation of the 
flatness of his feet, before, during and after service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  His report of symptomatology was considered by 
the VA examiner in conjunction with the documentary evidence 
of record.  His personal opinion that his bilateral foot 
disability was incurred in or aggravated by service holds no 
probative value as he is not shown to possess the requisite 
medical training to speak to issues of medical fact and 
etiology.  Id.

Accordingly, the Board must find that the veteran's bilateral 
pes planus is a congenital defect that clearly and 
unmistakably pre-existed his first period of active service, 
and clearly and unmistakably was not aggravated by 
superimposed injury during any period of active service 
and/or etiologically related to his exposure to BG in 
service.  There is no doubt of material fact to be resolved 
in his favor.  38 U.S.C.A. § 5107(b).  The claim of service 
connection for bilateral pes planus, therefore, must be 
denied.

B.  A skin disorder (claimed as rash and fungal infection)

The veteran asserts that he manifests a chronic skin disorder 
as a result of infection caused by his BG exposure.  He 
describes rashes and boils first treated with anti-fungal 
medications in service that have been recurrent since 
service.  His SMRs document one instance of treatment for a 
pilonidal cyst in July 1961, and an instance of a bug bite 
rash in June 1964.  His allegations of a chronic skin 
infection manifesting immediately after his presumed BG 
exposure in 1963 are not corroborated by his SMRs.  The 
normal clinical evaluations of the skin on examinations in 
March 1966 and April 1967 provide probative evidence against 
the claim.

The veteran's post-service medical records also do not bear 
out his allegations of a chronic skin disorder since service.  
A 1997 private clinical record first documents treatment for 
tinea pedis that was reported to be of "long-history."  His 
later medical records document treatment for warts, skin tags 
and dermatitis.  A November 2003 dermatology consultation 
dates the onset of his skin disorder to approximately 1992.  
The lapse in time between service and the first instance of 
any post-service documentation of the disorder is a factor 
weighing against the veteran's claim.  See Maxson, 12 Vet. 
App. at 459.

A VA examiner in February 2007, based upon interview of the 
veteran, review of the claims folder and physical 
examination, opined that that the veteran's current skin 
condition was not due to, caused by, or aggravated by any 
event occurring in service, to include his BG exposure.  
There is no persuasive competent medical evidence to the 
contrary.  

The record does include a November 2004 private treatment 
record wherein the examiner stated that the veteran's 
"problems," apparently including a skin disorder of his 
head, feet and back, were "related to his SHAD exposure."  
This examiner offers no rationale for this statement or even 
an awareness of the biological agent involved in AUTUMN GOLD.  
In short, it is a conclusory statement that holds little, if 
any, probative value.  Similarly, there is a vague statement 
from a medical corpsman who had a seed of doubt as to whether 
skin rashes could be attributed to Project SHAD 
participation.  

To the extent that these statements may be deemed competent 
evidence supportive of the claim, they are greatly outweighed 
by the more extensive and thorough analysis offered by the 
February 2007 VA examiner.  See Sklar v. Brown, 5 Vet. App. 
140 (1993) (weight of an opinion or diagnosis may be less if 
the examiner fails to explain the basis for such opinion or 
diagnosis).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of little probative value).

With respect to the veteran's allegations, the Board deems 
the veteran competent to speak to the physical 
characteristics of his skin prior to, during and after 
service.  His allegations of in-service manifestations of 
rashes and boils with continuity of symptomatology thereafter 
are not credible.  In addition to the lack of medical 
documentation, the veteran specifically denied a history of 
skin trouble on a 1994 medical health questionnaire, and 
reported during a November 2003 dermatology consultation that 
his skin disorder had been present for 11-years.  These 
reports are more consistent with the documentary evidence of 
record and bear the indicia of reliability as they were made 
to his physicians in the context of seeking appropriate 
medical care.  His personal opinion as to the etiology of his 
skin disorders holds no probative value.  Espiritu, 2 Vet. 
App.at 494; 38 C.F.R. § 3.159(a).  The benefit of doubt rule 
does not apply as the preponderance of evidence is against 
claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).

C.  Hypertension/coronary artery disease

The veteran's SMRs include occasions during an August 1967 
hospitalization wherein diastolic readings were 90 mm or 
above.  However, those readings returned to normal levels the 
next month.  There is no evidence of treatment for 
hypertension or CAD in service.  Rather, a cardiology work-up 
in October 1967 found no underlying cardiac disease.

Post-service, the first documentation of an elevated blood 
pressure reading was recorded in October 1975, which is more 
than one year following the veteran's discharge from service.  
At that time, a diagnosis was not provided.  The record next 
reflects a cardiology work-up in September 1980 which did not 
disclose any cardiac disease.  Hypertension and CAD were 
first diagnosed in the 1990's which is several decades 
following the veteran's discharge from service.

The veteran claims that he was prescribed anti-hypertensive 
medications during service, and that an August 21, 1967 SMR 
entry established a diagnosis of hypertension.  The Board has 
reviewed this medical entry in question and, while it is 
somewhat illegible, the Board has little doubt that the entry 
refers to treating "symptoms" of diarrhea and includes no 
reference to hypertension.  None of the SMR evidence, on its 
face, suggests the onset of hypertension in service.  See, 
e.g., 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm).

More importantly, a VA medical opinion in February 2007 found 
no evidence of hypertension treated or diagnosed in service, 
and concluded that the veteran's hypertension first 
manifested many years after service and was not secondary to 
active duty or to any chemical or biological exposure during 
active duty, including BG.  This opinion constitutes highly 
probative evidence against the claim as it is based upon 
interview of the veteran, review of the claims folder, 
research of medical literature, and examination of the 
veteran.  There is no opinion to the contrary.

Additionally, the record first reflects a formal diagnosis of 
CAD following a myocardial infarction in 1998.  The 30-year 
lapse in time between service and the first formal diagnosis 
is a factor weighing heavily against the veteran's claim.  
See Maxson, 12 Vet. App. at 459.  Quite simply, there is no 
competent evidence that CAD first manifested in service, 
manifested to a compensable degree within one year from the 
veteran's discharge from service and/or is causally related 
to events in service, to include the veteran's participation 
in Project SHAD.  The information from www.jasonleigh.org, 
which refers to an unpublished VA study finding an increased 
cardiovascular disease risk for Project SHAD participants, is 
not substantiated.  On its face, the literature refers to a 
study considering exposures to more than just BG.

The veteran's claim of being diagnosed and treated for CAD 
and hypertension in service is not persuasive given the 
documentary evidence of record.  In fact, a private physician 
in 1997 recorded the onset of the veteran's hypertension to 
approximately 1992.  The veteran's personal statements are 
insufficient to establish a medical diagnosis of 
hypertension.  See Mallik v. Brown, 5 Vet. App. 345 (1993) 
(veteran's claim of incurrence of hypertension in service not 
plausible in the absence of diastolic blood pressure readings 
supporting the allegation).  His opinion as to the etiology 
of his hypertension and CAD holds no probative value.  See 
also Espiritu, 2 Vet. App.at 494; 38 C.F.R. § 3.159(a).  The 
benefit of doubt rule does not apply as the preponderance of 
evidence is against this claim.  Ortiz, 274 F. 3d. at 1365.

D.  COPD/Asbestosis

The veteran claims that his COPD and/or asbestosis was first 
manifested in service as demonstrated by symptoms such as 
shortness of breath and chest pain.  He has produced internet 
articles speaking to the signs and symptoms of COPD and 
asbestos-related diseases.  He specifically asserts that such 
symptoms first manifested after his participation in Project 
SHAD.

The Board has undertaken a thorough review of the veteran's 
SMRs, to include the chronology of his symptoms of 
hyperventilation and anxiety.  A January 1960 psychiatric 
examination, which preceded the veteran's participation in 
project SHAD by 3 years, documents his anxiety symptoms of 
excessive sweating, sleeplessness, and tremulousness.  Later 
psychiatric interviews include the veteran's admission that 
his symptoms also included hyperventilation symptoms.  The 
etiology of his "shortness of breath" symptoms was 
extensively investigated during hospitalizations from August 
through November 1967, and was attributed to claustrophobia.  
The SMRs do not disclose treatment for, or diagnosis of, a 
chronic pulmonary disorder in service.

Post-service, the veteran was first diagnosed with asbestosis 
in 1990.  Pulmonary consultations in 1994 and 1995 record a 
"several year" history of shortness of breath on exertion.  
A private examiner in 1997 related the veteran's pulmonary 
disorder to his history of asbestos and cigarette exposures.  
VA examination in April 2003, based upon review of the claims 
folder, found that the veteran's long history of smoking 
cigarettes was the most likely cause of his COPD.  A VA 
clinician in July 2005 also related the veteran's COPD to his 
smoking and asbestos exposure as a pipe fitter.  This is 
highly probative evidence against the claim.

In February 2007, a VA examiner reviewed all the evidence in 
this case, including the veteran's allegations that his 
dyspnea had been misdiagnosed as hyperventilation in service.  
The examiner found neither evidence of a physiologic-based 
respiratory condition during active-duty or evidence of a 
misdiagnosis.  The examiner opined that the veteran's COPD 
had its initial onset after service and was most likely due 
to a 25 to 28 year smoking history and not secondary to 
reported BG exposure or a misdiagnosis in service.  His 
asbestosis was deemed due to asbestos exposure as a pipe 
fitter for 30 years, which involved direct contact/exposure 
with asbestos, and was not due to, caused by, or aggravated 
by any active duty time.  The Board finds this opinion holds 
great probative weight against the claims.

The Board is aware of a May 2004 private examiner entry 
reporting that the veteran had a toxic exposure in the 1960's 
that was "giving him some lung problems."  As indicated 
above, this entry was reported in the "PAST HISTORY" 
portion of the report suggesting this was merely a 
transcription of the veteran's complaints which, in and of 
itself, holds no probative value.  See LeShore, 8 Vet. App. 
at 409.  This examiner offers no rationale for this statement 
or an awareness of what the "toxic exposure" involved.  A 
vague statement from a medical corpsman also refers to 
increased incidences of URI's following Project SHAD 
participation.  Furthermore, the information from 
www.jasonleigh.org, which refers to an unpublished VA study 
finding an increased respiratory disease risk for Project 
SHAD participants, is not substantiated.  On its face, the 
literature refers to a study considering exposures to more 
than just BG.  The probative value of this evidence is 
greatly outweighed by the medical evaluations in this case 
that were rendered based upon an accurate understanding of 
the veteran's exposure history.

The veteran's contentions, which have been thoroughly 
considered, do not offer a basis to support an award of 
service connection.  His claims of continuity of 
symptomatology as well as misdiagnosis were considered by the 
February 2007 VA examination in conjunction review of the 
entire claims folder.  His in-service exposures to asbestos 
and BG as a result of his Naval service were also considered.  
His personal opinion as to the diagnosis and etiology of his 
symptoms cannot be considered as competent evidence in 
support of the claims.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a).  The benefit of doubt rule does not 
apply as the preponderance of evidence is against this claim.  
Ortiz, 274 F. 3d. at 1365.

E.  An intestinal disorder

The veteran's SMRs reflect that he was hospitalized in August 
1967 to investigate a 6-month history of diarrhea, among 
other symptoms.  An extensive evaluation diagnosed giardiasis 
with a possible functional component to the diarrhea.  The 
post-service medical records disclose a history of chronic 
gastritis reported in November 1998, and diverticulitis 
diagnosed by barium enema in April 2000.  Later records 
showed an abdominal aneurysm.  In July 2005, a VA clinician 
associated his report of lower abdominal pain, in part, to 
chronic prostatitis and epididymitis flare for which service 
connection is in effect.  There is no competent medical 
evidence of record that the veteran manifests a chronic 
intestinal disorder that was either first manifested in 
service and/or is causally related to event(s) in service.

In February 2007, the veteran was afforded VA examination 
based upon review of the claim folder.  The examiner, noting 
the difference between the infectious properties of both 
Giardia lamblia and BG, found that the veteran's current 
episodes of diarrhea are not due to his episode of giardiasis 
in service, and that his current bowel disorder is not due 
to, caused by, or aggravated by the reported exposure to 
chemical and biologic agents in service.  

The only evidence in support of this claim includes the 
veteran's personal diagnosis and theories of etiology which 
hold no probative value.  Espiritu, 2 Vet. App.at 494; 
38 C.F.R. § 3.159(a).  His allegations of continuity of 
symptomatology, which are not consistent with the documentary 
evidence of record, were considered by the VA examiner in 
arriving at an opinion in this case.  The preponderance of 
the evidence also weighs against this claim.  38 U.S.C.A. 
§ 5107(b).

F.  Loss of teeth

The veteran contends that he is entitled to VA compensation 
for multiple tooth extractions.  Specifically, he asserts 
that he suffered loss of his teeth in service as a result of 
BG infection which caused his gums to recede from his bone.  
The Board has reviewed all the evidence set forth previously 
and finds that service connection for tooth extraction is not 
warranted.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war (which does not apply in this 
case).  38 C.F.R. § 3.381(b).

The veteran's SMRs do demonstrate multiple tooth extractions 
during his Naval service.  He had a prior history of multiple 
caries.  There is no indication from the dental records or 
SMRs that the veteran incurred a traumatic injury.  In 
February 2007, a VA dentist reviewed the veteran's SMRs, 
interviewed the veteran, and conducted a dental examination.  
Panoramic x-rays revealed no bone loss of the substance of 
the body of the maxilla or mandible.  Following examination, 
the dentist concluded that the veteran's loss of teeth during 
service was not attributable to any dental trauma, or any 
other process that caused the loss of bony substance of the 
maxilla and/or mandible.  There is no opinion to the 
contrary.

The veteran's allegations that his BG exposure caused him to 
develop an uncommon gum disease are not supported by any 
competent evidence of record.  His recollection of what a 
military dentist informed him, in the absence of any further 
supportive evidence, holds no probative value.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) ("any statement of [an] 
appellant as to what a doctor told him ... is insufficient to 
establish a medical diagnosis.").  As the veteran does not 
have one of the dental disorders listed under 38 C.F.R. 
§ 4.150, there is no basis for an award of compensation based 
on the veteran's claim of loss of teeth.

Additionally, the veteran does not meet the requirements for 
entitlement to service connection for a dental disorder, for 
purposes of receiving VA outpatient treatment and services.  
See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  There is 
no eligibility for Class I dental treatment as he does not 
have a compensable service connected dental disability.  See 
38 C.F.R. § 17.161(a).  There is no eligibility for Class II 
treatment as the veteran does not have a non-compensable 
service connected dental condition, and a timely application 
following his discharge from service was not made.  See 
38 C.F.R. § 17.161(b).  As held above, the veteran has not 
suffered dental trauma in service that is responsible for a 
dental condition.  As such, the veteran does not meet the 
Class II (a) criteria for service connection for a 
noncompensable dental condition which resulted from combat 
wounds or other service trauma.  38 C.F.R. § 17.161(c).  None 
of the other criterion in 38 C.F.R. § 17.161 are potentially 
applicable to the claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for tooth 
extractions.  The veteran's claim for tooth extraction does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.  As such the claim is denied.










	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for bilateral pes planus, to include as 
associated with participation in Project SHAD, is denied.

Service connection for a skin disorder (claimed as rash and 
fungal infection), to include as associated with 
participation in Project SHAD, is denied.

Service connection for hypertension, to include as associated 
with participation in Project SHAD, is denied.

Service connection for CAD, to include as associated with 
participation in Project SHAD, is denied.

Service connection for asbestosis is denied.

Service connection for an intestinal disorder (claimed as 
abdominal pain), to include as associated with participation 
in Project SHAD, is denied.

Service connection for loss of teeth for VA compensation 
purposes to include as associated with participation in 
Project SHAD, is denied.

Service connection for COPD, to include as associated with 
participation in Project SHAD, is denied.



____________________________________________
HOLLY E. MOEHLMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


